SOMERYILLE, J. —
1. There is no error in the action of the court allowing the plaintiff to amend his complaint, by striking out the beneficiaries for whose use the suit-purported to be brought. We so ruled in Dane v. Glennon, 72 Ala. 160, where we held, that sections 2890-91 of the Code (1876) had no application to suits in ejectment.
2. The demurrers to the second and third pleas .were properly sustained, these pleas being defective for failure to aver a delivery of the money to the clerk of the court, which money is alleged to have been tendered to the plaintiff for the redemption of the lands in controversy. We refuse to depart from the ruling on this point made in the case of Alexander v. Caldwell, 61 Ala. 543.
3. It is insisted that the appellant in this case is estopped from denying that his intestate, J. Decatur Caldwell, was the tenant of the plaintiff, holding possession of the lands sued for, under the plaintiff as a landlord. The basis of this alleged estoppel is, that, in an action of ejectment brought by one Alexander for these same lands, in July, 1879, Caldwell set up *165the defense that he was not the tenant of Alexander, but of Smith, and that, by means of this representation, supported by his own oath in evidence, he defeated said action, or derived to himself some advantage which may have operated to obtain a verdict in his favor under the issues made in the cause, and thereby induced the plaintiff to bring the present action. For this reason, it is contended, Caldwell’s personal representative can not be permitted to defeat this suit now brought by Smith, by asserting that he was Alexander’s tenant, and not Smith, the plaintiff’s. In other words, he defended, and may have defeated Alexander’s suit, by asserting that he was Smith’s tenant; now he can not defeat Smith’s suit, by asserting that he was Alexander’s tenant — the evidence showing that he was either the one or the other.
It was anciently said, that estoppels were odious, because they stopped or closed one’s mouth from alleging the truth. Co. Litt. 352 a. But, in modern times, the doctrine has certainly lost its odium, and may now be regarded as one of the “most important, useful, and just agencies of the law.” — Bigelow on Estop. 44. It has its origin in moral duty and public policy; and its chief purpose is the promotion of common honesty, and the prevention of fraud. Where a fact has been asserted, or an admission made, through which an advantage has been derived from another, or upon the faith of which another has been induced to act to his prejudice, so that a denial of such assertion or admission would be a breach of good faith, the law precludes the party from repudiating such representation, or afterwards denying the truth of such admission. 1 Greenl. Ev. (14th Ed.) §§ 27, 207. So, a party who either obtains or defeats a judgment, by pleading or representing anything in one aspect, is generally held to be estopped from giving the same thing another aspect, in a suit founded upon the same subject-matter. — Herman on Estop. § 165. It was accordingly held by us, in Hill v. Huckabee, 70 Ala. 183, where a defendant had defeated a former suit for the same cause of action, on the ground that the plaintiff was not administratrix, by reason of her removal from such office, that, upon a second suit brought, the defendant would be estopped from denying the existence of such vacancy in the administration, and, as a consequence, from denying that the plaintiff’s appointment afterwards made was regular and valid.
4. The existence of the relation of landlord and tenant, as between the plaintiff and the defendant in an action of ejectment, is a fact of vital and controlling importance. The rule is, that the tenant is estopped from disputing his landlord’s title, so long as he continues in possession of the demised premises. After taking possession on the faith of his lease, or *166being permitted to remain in such possession, in recognition of the landlord’s title, the tenant is precluded from setting up an outstanding title with the view of defeating that of the landlord. — Norwood v. Kirby, 70 Ala. 397 Houston v. Farris, 71 Ala. 570; 1 Greenl. Ev. § 207. The issue made on the first trial, involving the relationship of the parties, was one in which the particular defense made was sufficient to defeat the action. It does not matter that other defenses were also made. The court will not speculate, in such case, as to which defense actually controlled the verdict of the jury. Each becomes res adjudieata. It is sufficient that an issue was made, which involved the determination of the fact presented for defense, and the truth or falsity of which the jury may have found under the pleadings. — Ereeman on Judg. §§ 276 a, 272.
The evidence is conclusive that Caldwell was the tenant • either of Alexander, or of Smith. Having possibly defeated Alexander’s suit by proving that he was Smith’s tenant, he is, in our opinion, now estopped from attempting to defeat Smith’s suit, for the same subject-matter, by proving that he was Alexander’s tenant. The law of estoppel is but a branch of the law of evidence, and such evidence is precluded by every consideration of good faith, sound morality, and public policy.
The evidence in the present case does not tend to prove that the landlord’s title had expired, or been extinguished, so as to bring it within the principle settled in Houston v. Farris, 71 Ala. 570; s. c., 74 Ala. 162. The tender made by Caldwell to Smith, being insufficient, did not operate to affect Smith’s title. — Alexander v. Caldwell, 61 Ala. 543.
Ender the foregoing principles, the defendant could take no advantage of any of the alleged defects of plaintiff’s title, and the other rulings of the court complained of, if errors at all, are errors without injury. .
The judgment should, in our opinion, be affirmed.
STONE, U. J.
In Alexander v. Caldwell, 61 Ala. 513; the questions considered were raised by the second plea, which, after stating that the lands had been sold under the power of sale attached to Caldwell’s mortgage, at which sale Smith, the present plaintiff, became the purchaser, proceeded as follows : “ That this defendant (Caldwell) remained in possession of said lands after said sale, as tenant of said Smith, and paid him rent therefor, from the date of said sale, to the 13th day of December, 1870 ; on which last mentioned day, and within two years after said sale under said mortgage and power of sale, the defendant redeemed said lands, by tendering on the 13th day of December, 1870, the purchase-money with ten per-cent. per annum thereon, and all other lawful charges, to said Albert *167A. Smith, the purchaser as aforesaid ; and defendant avers that, by said tender as aforesaid by him, he was reinvested with the title to said lands. And said defendant suggests that he has, for three years next before the commencement of this suit, had adverse possession of said lands, and has made valuable and permanent improvements thereon, to the value of one thousand dollars.”
Plaintiff moved to reject this plea, as insufficient and frivolous, whiclrmotion the court overruled. Plaintiff then demurred to the plea, and the court overruled the demurrer. Issue was then taken upon it, and there was a verdict and judgment for the defendant. On this issue, Caldwell himself was examined as a witness, and testified to every material averment of his plea, including that of his retaining and holding possession under Smith, up to the time of his attempted disseisin of his landlord by tender.
On appeal to this court, we held the plea fatally defective as a plea of tender, and that the legal title, resting in Smith, had not been thereby devested. The effect of our ruling was, that the legal title remained in Smith, so far as he and Caldwell were concerned. Caldwell, being m under Smith, could not, without either abandoning the possession, of by showing that plaintiff’s title had failed by agencies other than his own, be heard to gainsay Smith’s right of recovery, unless he could shpw his tender was sufficient. Such are the disabilities under which a tenant rests in regard to his landlord. — Houston v. Farris, 71 Ala. 570; Norwood v. Kirby, 70 Ala. 397; Randolph v. Carlton, 8 Ala. 606. "We ruled, however, in that case, that Caldwell was not estopped from asserting adverse possession against Alexander, the plaintiff in that suit; and so we held, that while" the defense, as a plea.of tender, was wholly insufficient, as a defense of adverse holding it was sufficient, and did defeat the operation of the conveyance under which Alexander claimed. Under the testimony then given — Caldwell’s testimony — we would have reversed and remanded the cause, with such ruling as that, if Smith had been the plaintiff, his recovery w'ouldhave been inevitable. Alexander, however, being the plaintiff in that suit, and his right to recover being denied, because of Caldwell’s self-testified defense that he held adversely when Alexander’s title accrued, we declined to remand the cause for another trial. We declined to remand, because, as the pleadings and proof then appeared, Alexander never could recover, although Caldwell’s title was invalid.
If it had appeared on that trial, as it is attempted to be shown in this, that Caldwell had remained in possession as Alexander’s tenant, we would have reversed and remanded the cause, with such directions that there must have been a judgment for *168plaintiff. The question, in its last analysis, is then reduced to this: Pleading and proof of tenancy taken under Smith, defeats Alexander’s action; in this, Smith’s suit, it is sought to defeat the plaintiff by proving that Caldwell’s tenancy was taken under Alexander. On the strength of Caldwell’s testimony on the first trial, he obtained a valuable benefit in the defeat of Alexander’s suit. It is now attempted, by disproving what was then proved, to secure to Caldwell’s estate another benefit, in defeating Smith’s suit. One of these lines of defense must, of necessity, be untrue. We may concede it was the first. Yet, under its maintenance as true, Caldwell gained that suit. lie will not be allowed to deny it, as a means of defeating this. — Hill v. Huckabee, 70 Ala. 183.
I concur in the judgment of affirmance in this case.